       Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 1 of 11



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                      TACOMA DIVISION

 9   ABSHER/KITCHELL J.V.,

10                                Plaintiff,               NO.

11             vs.
                                                           COMPLAINT FOR
12   PUYALLUP TRIBE OF INDIANS,                            DECLARATORY AND
                                                           INJUNCTIVE RELIEF TO COMPEL
13                                Defendant                ARBITRATION

14
               Absher/Kitchell J.V. (“AK”) states and alleges the following:
15
                                    I.         NATURE OF THE ACTION
16
               1.          Plaintiff AK files this action to compel arbitration under the Federal
17
     Arbitration Act (“FAA”) 9 U.S.C. §1-16 and as AK and defendant Puyallup Tribe of
18
     Indians (“PTOI”) agreed by Contract and for such other relief as the Court deems just
19
     and proper.
20
                                   II.     JURISDICTION AND VENUE
21
               2.1         This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331
22
     because this suit involves a dispute regarding enforcement of the FAA and tribal court
23
     jurisdiction of the Court of the Puyallup Tribe of Indians (“Tribal Court”) over the
24
     parties. This Court similarly has the power to “declare the rights and other legal relations
25



       COMPLAINT – 1
     186298.1.1/22991.78
       Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 2 of 11



 1   of any interested party seeking such declaration.” 28 U.S.C. § 2201. Venue is appropriate

 2   because the contract at issue covers transactions taking place near Tacoma, Washington.

 3                                              III.    PARTIES

 4             3.1         Plaintiff. AK is, and at all times material to this action was, a joint venture

 5   between Absher Construction Co., a Washington Corporation, and Kitchell Contractors,

 6   Inc., an Arizona corporation.

 7             3.2         Defendant. The Puyallup Tribe of Indians (“PTOI”) is a federally

 8   recognized Indian tribe.

 9                                               IV.     FACTS

10             4.1         AK and PTOI entered into a contract (the “Contract”) for the construction

11   of the I-5 Casino Project-Phase 2 Casino (the “Project) on or about July 29, 2016.

12             4.2         The Project involved construction of a new gaming facility on PTOI’s

13   reservation near the existing Emerald Queen Casino in Tacoma, Washington.

14             A.          Relevant Contract Terms:

15             4.3         The Parties’ Contract utilized modified versions of the commonly used

16   American Institute of Architects (“AIA”) A133 Standard Form of Agreement Between

17   Owner and Construction Manager as Constructor (“A133”) and AIA A201 2007 General

18   Conditions of the Contract for Construction (“A201”).

19             4.4         The Contract includes a dispute resolution provision selecting binding

20   arbitration before the American Arbitration Association (“AAA”) as the exclusive venue

21   for resolution of any dispute between the parties.

22             4.5         The Contract precludes any court from exercising jurisdiction over

23   disputes between the parties with the specific limited exception of enforcing the

24

25



       COMPLAINT – 2
     186298.1.1/22991.78
       Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 3 of 11



 1   arbitration clause or enforcing an arbitration award. The A133 dispute resolution clause

 2   provides in relevant part:

 3                         §12.2 Dispute Resolution/Governing Law/Limited Waiver
                           of Sovereign Immunity. Except as expressly provided in this
 4                         Agreement the Owner does not waive, limit, or modify its
 5                         Tribal sovereign immunity from unconsented lawsuit. Any
                           dispute or claim arising between the Parties regarding
 6                         the interpretation, implementation, compliance, or
                           enforcement of this Agreement (a “Dispute”), shall be
 7                         settled by the procedures set out in this Section 12.2 and
                           not by any court action except as specifically provided in
 8
                           Section 12.2.2.4
 9
                           .1     Dispute Consultation Process. If a Dispute arises out
10                                of, or relates to this Agreement, the Parties agree first
                                  to try in good faith to settle the Dispute through
11                                informal consultation and then mediation.
12                         .2     Binding Arbitration. If the Dispute is not resolved
                                  to the Parties’ satisfaction by the Dispute
13                                Consultation Process described above, the
                                  Dispute shall be resolved by binding arbitration
14                                as follows:
15
                                  .1      AAA Rules Apply. The arbitration shall be
16                                        conducted under the then existing
                                          Construction Industry Arbitration Rules of
17                                        the American Arbitration Association
                                          (“AAA”) or, upon agreement of the Parties, a
18                                        similar organization.
19                                ...

20                                .4      Governing Rules and Awards. The arbitrator
                                          shall resolve any Dispute in accordance with
21                                        this Agreement, including the applicable law
                                          designated by the Parties in Section 11.3
22                                        above. Unless otherwise agreed to by the
23                                        Parties, the arbitrator shall not decide the
                                          Dispute on summary disposition. The
24                                        Partiess[sic] agree that the arbitrator shall
                                          have authority, without resort to any
25



       COMPLAINT – 3
     186298.1.1/22991.78
       Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 4 of 11



 1                                        court, to award the Parties with
                                          appropriate relief as set out in the
 2                                        agreement. The Parties agree that the
                                          obligation to arbitrate under this
 3
                                          Agreement shall be final and may be
 4                                        specifically enforced in the Tribal Court of
                                          the Puyallup Tribe of Indians. The prevailing
 5                                        Party in any action brought to enforce this
                                          arbitration clause shall be entitled to recovery
 6                                        of its reasonable attorney’s fees and costs
                                          from the other Party to the Dispute as
 7
                                          awarded by the arbitrator or judge.
 8

 9             4.6         The inclusion of the arbitration provision in the Contract constitutes a

10   legally binding waiver of PTOI’s sovereign immunity for the purposes of engaging in

11   arbitration.

12             4.7         In addition, in Section 12.2.2.5, PTOI provided a waiver of its sovereign

13   immunity for the purpose of enforcing the arbitration provision or enforcing an

14   arbitration award. The sovereign immunity waiver provides in relevant part:
                           Limited Waiver of Sovereign Immunity from Unconsented
15
                           Lawsuit. This limited waiver of sovereign immunity from
16                         unconsented lawsuit by the Puyallup Tribe of Indians shall
                           be strictly construed and limited to its specific terms and
17                         conditions as set forth in this Section 12.2.3, and in
                           conjunction with Section 13.1 and Article 15 of AIA
18                         Document A201—2007The Puyallup Tribe of Indians
                           voluntarily grants to the Construction Manager a limited
19
                           waiver of the Puyallup Tribe’s sovereign immunity from
20                         unconsented lawsuit for the limited purpose of the Owner’s
                           participation in the Dispute resolution procedures contained
21                         in Section 12.2.2 of this Agreement. The Puyallup Tribe
                           agrees that it will not raise sovereign immunity from
22                         unconsented lawsuit as a defense in a judicial action
23                         brought by the Construction Manager to enforce
                           arbitration or an arbitration award obtained by the
24                         Construction Manager in accordance with this Section
                           12.2. This limited waiver of sovereign immunity from
25



       COMPLAINT – 4
     186298.1.1/22991.78
       Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 5 of 11



 1                         unconsented lawsuit is expressly limited to the Construction
                           Manager named in this Agreement, and may not be assigned,
 2                         transferred, or used by or on behalf of any other party,
                           including the Construction Manager’s successor(s) and/or
 3
                           subcontractors, without the express written consent of the
 4                         Puyallup Tribe. . .

 5
               4.8         On August 2, 2016 after the Contract was signed, the Puyallup Tribal
 6
     Council enacted Resolution No. 020816-A (the “Tribal Resolution”). The resolution
 7
     approved the contract between AK and PTOI for the Project and was signed by Dorreen
 8
     Contreras, Puyallup Tribal Secretary and Bill Sterud, Chairman of the Puyallup Tribal
 9
     Council.
10
               4.9         The Tribal Resolution enacted and approved a waiver of PTOI’s tribal
11
     sovereign immunity for purposes of engaging in arbitration and provides for enforcement
12
     of the arbitration provision and any arbitration award and in the District Court for the
13
     Western District of Washington:
14
                           WHEREAS, the Agreement provides for a limited waiver of
15                         the Tribe’s Sovereign immunity from suit for dispute
                           resolution between the parties through binding arbitration
16                         with the duty to arbitrate or enforce arbitration awards
                           residing in the United States District Court for the Western
17                         District of Washington or, if the federal court declines
                           jurisdiction, in the Washington State Courts
18

19             B.          The Parties’ Payment Dispute
20             4.10        Though PTOI has use of and is operating the casino, PTOI has failed to
21   timely pay amounts due to AK for work directed by PTOI in an amount exceeding $17
22   million and has failed to release undisputed retainage amounts exceeding an additional
23   $2 million dollars.
24

25



       COMPLAINT – 5
     186298.1.1/22991.78
       Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 6 of 11



 1             4.11        For example, PTOI has failed to resolve and address pending Change

 2   Order Requests (“CORs”) AK sent to PTOI for increased costs on the Project.

 3             4.12        PTOI also issued Construction Change Directives (“CCDs”) to AK.

 4   CCDs are a device used to implement owner (PTOI) directed changes to the Project.

 5   When a CCD is issued, the contractor is directed to proceed with the change while the

 6   compensation issue is pending so as not to incur additional delay expenses while costs

 7   are approved prior to implementing the changed work.

 8             4.13        AK is seeking compensation for its pending CORs and CCDs from PTOI

 9   as well as release of its undisputed retainage.

10             C.          PTOI’s Improper Refusal to Arbitrate Disputes With AK.

11             4.14        After the attempts to informally resolve the payment disputes between

12   AK and PTOI failed, on July 30, 2020, AK filed two demands for mediation and

13   arbitration against PTOI with the AAA as required by the Contract.

14             4.15        The two arbitrations are for CORs and CCDs related to (a) drywall and

15   (b) electrical and are segregated by subject matter.

16             4.16        Though PTOI agreed to a mediator for the drywall related matter, PTOI

17   filed objections to AAA jurisdiction in both matters based on sovereign immunity.

18             4.17        PTOI has persistently refused to engage in the arbitration process as

19   required by the parties’ Contract.

20             4.18        PTOI’s refusal to engage in arbitration is a violation of the dispute

21   resolution clause of the parties’ Contract.

22             4.19        PTOI has provided AK with a copy of a Complaint for Declaratory and

23   Injunctive Relief (“Tribal Court Complaint”) in the Court of the Puyallup Tribe of

24   Indians. At the time the Tribal Court Complaint was provided to AK, it had not yet been

25



       COMPLAINT – 6
     186298.1.1/22991.78
       Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 7 of 11



 1   filed with the Tribal Court and it has not been disclosed to AK whether the Tribal Court

 2   Complaint has since been filed.

 3             4.20        The Tribal Court Complaint seeks an order declaring that AK is not

 4   entitled to arbitration and injunctive relief to enjoin the arbitration proceedings.

 5             4.21        The Tribal Court lacks jurisdiction to hear PTOI’s Complaint as the

 6   parties have chosen binding arbitration as the exclusive and final venue for resolution of

 7   disputes under the Contract, which includes any dispute over jurisdiction or

 8   interpretation of the Contract, including the sovereign immunity clause.

 9             4.22        PTOI’s filing of the Tribal Court Complaint is a breach of the parties’

10   agreement to exclusively vest jurisdiction for dispute resolution in the arbitrator selected

11   by the parties.

12     V.        CAUSE OF ACTION—DECLARATORY AND INJUNCTIVE RELIEF

13             5.1         The allegations of the foregoing paragraphs are incorporated herein by

14   reference.

15             5.2         An actual controversy exists between AK and PTOI regarding the parties’

16   respective rights and obligations under the Contract and the jurisdiction of the AAA and

17   the Tribal Court.

18             5.3         Section 2 of the Federal Arbitration Act states that a “written provision in

19   . . . a contract evidencing a transaction involving commerce to settle by arbitration a

20   controversy thereafter arising out of such contract or transaction, . . . shall be valid,

21   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

22   revocation of any contract.” 9 U.S.C. § 2.

23

24

25



       COMPLAINT – 7
     186298.1.1/22991.78
          Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 8 of 11



 1             5.4         With exceptions not relevant here, in any “case of actual controversy

 2   within [their] jurisdiction,” federal courts have the power to “declare the rights and other

 3   legal relations of any interested party seeking such declaration.” 28 U.S.C. § 2201.

 4             5.5         The Contract states that arbitration is the exclusive venue for dispute

 5   resolution and specifically precludes court intervention to resolve disputes.

 6             5.6         The Contract requires PTOI to arbitrate any disputes with AK, including

 7   any dispute over Contract interpretation, including jurisdiction and the sovereign

 8   immunity provision.

 9             5.7         Pursuant to the Contract, 9 U.S.C. §4, and the Tribal Resolution, AK is

10   entitled to an Order from the Court directing PTOI to engage in AAA arbitration with

11   AK.

12                                         VI.     PRAYER FOR RELIEF

13             AK requests the following relief:

14             a.          An order directing arbitration to proceed consistent with the parties’

15                         Contract;

16             b.          An Order directing PTOI to participate in such arbitration;

17             c.          For an award of attorneys’ fees and other litigation costs incurred in

18                         bringing this action;

19             d.          For all other relief that this Court deems just and equitable.

20   //

21   //

22   //

23   //

24   //

25



          COMPLAINT – 8
     186298.1.1/22991.78
       Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 9 of 11



 1                                 AHLERS CRESSMAN & SLEIGHT PLLC

 2

 3
                                   By:/s/John P. Ahlers
 4                                 By:/s/Lindsay T. Watkins
                                   By:/s/Nicholas C. Korst
 5                                    John P. Ahlers, WSBA #13070
                                      Lindsay T. Watkins, WSBA #43012
 6                                    Nicholas C. Korst, WSBA #46581
                                      999 3rd Ave, Suite 3800
 7                                    Seattle, WA 98104
                                      Ph: (206) 287-9900
 8                                    Fax: (206) 287-9902
                                      john.ahlers@acslawyers.com
 9                                    lindsay.watkins@acslawyers.com
                                      nicholas.korst@acslawyers.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



       COMPLAINT – 9
     186298.1.1/22991.78
      Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 10 of 11



 1                               CERTIFICATE OF SERVICE

 2         I, _______, declare under penalty of perjury under the laws of the State of
     Washington that at all times hereinafter mentioned, I am a resident of the State of
 3   Washington, over the age of eighteen (18) years, not a party to the above-entitled action,
 4   and competent to be a witness herein.

 5           On the date below, I caused a copy of the foregoing document to be served on
     the individuals identified below as follows:
 6

 7

 8

 9

10

11
               SIGNED: This       day of        , 2019, at Seattle, Washington.
12

13

14                                                _______, Legal Assistant

15

16

17

18

19

20

21

22

23

24

25



       COMPLAINT – 10
     186298.1.1/22991.78
      Case 3:20-cv-05917-BJR Document 1 Filed 09/14/20 Page 11 of 11



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



       COMPLAINT – 11
     186298.1.1/22991.78
